United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-200
Issued: August 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2009 appellant filed a timely appeal from an September 28, 2009 merit
decision of the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty causally related to his federal employment.
FACTUAL HISTORY
On November 26, 2008 appellant, a 57-year-old delivery and retail analyst, filed an
occupational disease claim (Form CA-2) for degenerative disc disease. He alleged that his back
condition was aggravated by employment tasks he performed during a route inspection.
Appellant first realized that his condition was caused by his federal employment on
November 3, 2008. He submitted medical notes, dated November 4 and 11, 2008, bearing
illegible signatures.

In a December 1, 2008 form report, Dr. Richard D. Snyder, a chiropractor, presented
findings on examination and diagnosed sciatica. He stated that appellant “claim[ed] [his
condition] was aggravated by extensive driving in a vehicle or walking.” In a December 8, 2008
note, Dr. Snyder diagnosed sciatica neuralgia and reported that x-rays revealed multilevel lumbar
spine disc degeneration.
By decision dated February 23, 2009, the Office denied the claim. It accepted that
appellant established the employment factors he deemed responsible for his condition, but the
medical evidence did not establish that his work activities caused his back condition.
On March 1, 2009 appellant, through his attorney, requested an oral hearing that was held
on July 14, 2009. He provided testimony concerning his employment duties, medical history and
treatment. Appellant also described the employment tasks he performed during a route
inspection and how they aggravated his back condition.
In a report dated August 6, 2009, Dr. Hadijatou Jarra, Board-certified in family medicine,
reviewed appellant’s history of injury. He advised that he had treated appellant for two years
and noted a history of cervical and lumbar degenerative disease, which was aggravated by
prolonged sitting. Dr. Jarra stated that appellant’s employment duties “cause[d] and will
continue to cause progressive worsening of his [degenerative joint disease]/subluxation.”
By decision dated September 28, 2009, an Office hearing representative affirmed the
February 23, 2009 decision. She found that the evidence of record did not establish that
appellant’s work duties caused his back condition or worsened his degenerative disc disease.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

2

To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.
ANALYSIS
The Office accepted that appellant performed work duties monitoring computer systems,
telephone calls and route inspections. Appellant’s burden is to demonstrate that these
employment factors caused the claimed back condition. Causal relationship is a medical issue
that can only be established by probative, rationalized medical opinion evidence. The Board
finds that appellant has not submitted sufficient medical opinion evidence to establish that he
sustained an injury in the performance of duty causally related to his employment.
The medical notes bearing illegible signatures are not probative evidence. Absent a
legible signature, they cannot be identified as having been prepared by a “physician” as defined
under the Act.7 This evidence is not adequate to establish a causal relationship between the
accepted employment factors and appellant’s back condition.
Dr. Snyder, a chiropractor, provided reports that are of no probative medical value. A
chiropractor is not a “physician” under the Act unless it is established that his or her
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist.8 Dr. Snyder noted that x-rays showed
lumbar disc degeneration and diagnosed sciatica neuralgia. Because he did not diagnose a spinal
subluxation, he does not qualify as a “physician” for purposes of the Act and, therefore, his
reports are not probative on the issue of causal relationship.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

Vickey C. Randall, 51 ECAB 357 (2000); Merton J. Sills, 39 ECAB 572 (1988) (reports not signed by a
physician lack probative value)
8

The term physician includes chiropractors only to the extent that their reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist
and subject to regulation by the Secretary. 5 U.S.C. § 8101(2); see also Jack B. Wood, 40 ECAB 95 (1988);
Mary A. Ceglia, 55 ECAB 626 (2004).

3

Dr. Jarra provided a brief August 6, 2009 report noting his treatment of appellant and a
history of degenerative disease. On the issue of causal relationship, his report fails to provide a
rationalized opinion explaining how the accepted employment factors caused or contributed to
the diagnosed condition.9 Dr. Jarra did not provide a full medical history or report findings on
examination. The weight of a medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of physicians knowledge of the
facts of the case, the medical history provided, the care of analysis manifested and the medical
rationale expressed in support of the stated conclusions.10 The Board finds that Dr. Jarra’s note
is insufficient to establish causal relationship between appellant’s degenerative disease his work
as a delivery and retail analyst.
An award of compensation may not be based on surmise, conjecture or speculation.11
Neither the fact that the claimed condition became apparent during a period of employment nor
appellant’s belief that his condition was aggravated by his employment is sufficient to establish
causal relationship.12 The fact that a condition manifests itself or worsens during a period of
employment13 or that work activities produce symptoms revelatory of an underlying condition14
does not raise an inference of causal relationship between a claimed condition and accepted work
factors.
Appellant has not submitted sufficient medical opinion evidence containing a reasoned
discussion of causal relationship, one that soundly explains how the established employment
factors caused or aggravated his diagnosed medical condition. The Board finds that he has not
established the essential element of causal relationship.
CONCLUSION
The Board finds that appellant has not established that he sustained a back condition
causally related to his federal employment.

9

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
10

See Anna C. Leanza, 48 ECAB 115 (1996).

11

Edgar G. Maiscott, 4 ECAB 558.

12

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

13

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

14

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

4

ORDER
IT IS HEREBY ORDERED THAT the September 28, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

